Citation Nr: 1125849	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for major depressive disorder in excess of 50 percent.

2. Entitlement to an initial compensable rating for residuals of malignant melanoma.

3. Entitlement to an initial rating for a herniated lower lumbar disk in excess of 10 percent for the period from October 1, 2004 to June 21, 2005.

4. Entitlement to an increased rating for a herniated lower lumbar disk in excess of 20 percent beginning January 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2004, the RO granted service connection for residuals of malignant melanoma and GERD and assigned noncompensable ratings. The RO also granted service connection for major depressive disorder and assigned a 30 percent evaluation. Subsequently, the RO, in a June 2006 rating decision, assigned a 50 percent rating for the Veteran's depressive disorder effective October 1, 2004.

In September 2005, the RO granted a temporary evaluation of 100 percent beginning June 2005 based on back surgery and granted a 10 percent rating beginning October 1, 2005. In a June 2006 rating decision, the RO extended the temporary rating of 100 percent until December 2005, and assigned a 20 percent rating beginning January 1, 2006.

This case was previously before the Board in June 2009 and was remanded for additional development.  The RO has complied with the remand directives.  

The issues of entitlement to increased ratings for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's major depressive disorder manifests as occupational and social impairment resulting in reduced reliability and productivity through such symptoms as depression, irritation, poor concentration, and lack of motivation; but did not include suicidal or homicidal ideation, impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships.

2. The Veteran's right inguinal area scar does not exceed six square inches; is not tender or painful; and is not productive of any limitation of motion or any limitation of any function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9400 (2010).

2.  The criteria for an initial compensable rating for residuals of malignant melanoma have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7818 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2004, March 2006, and July 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2004, July 2005, October 2005, and February 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Major depressive disorder

The Veteran contends that the symptoms of his major depressive disorder warrant a rating in excess of 50 percent. Because the preponderance of evidence shows that the Veteran's symptoms do not approximate the criteria for a higher rating, particularly with due application of the Schedule, the Veteran's claim is denied.

The RO assigned the initial 50 percent rating under Diagnostic Code 9400 for generalized anxiety disorder.  However, the actual criteria for evaluating psychiatric impairment other than eating disorders are set forth in a General Rating Formula. See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV).  A score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

A VA examination was conducted in May 2004.  The Veteran reported that he became depressed during his chemotherapy treatment and has been on medication for his depression since that time.  He denied psychiatric hospitalizations and suicidal ideations or attempts.  The Veteran stated that he had difficulty concentrating, memory loss, and fatigue.  The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features, and assigned a GAF score of 55.  

In a November 2004 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent rating, effective October 1, 2004.  The Veteran appealed this rating.  

In July 2005, the Veteran underwent a VA mental health examination.  The Veteran presented as a frustrated, irritated individual.  He reported memory impairment, disturbance of mood and motivation, flattened affect and circumstantial speech, and impaired judgment and abstract thinking.  The Veteran also stated that he felt continuously sad and hopeless, and experiences sleep disturbance.  He exhibited no inappropriate, obsessive, or ritualistic behaviors, was fully oriented, had normal speech, and was able to maintain minimal personal hygiene and other activities of daily living.  When asked about suicidal or homicidal thoughts, the Veteran replied "there are days when I need to talk with someone.  I'm seeing a psychologist and this is very helpful for me."  He stated that his symptoms are ongoing and severe, and increased since his back surgery.  The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features and assigned a GAF score of 48.  

The Veteran underwent another VA examination to determine the severity of his major depressive disorder in October 2005. The Veteran was diagnosed with depression after he underwent surgery to remove a melanoma.  The examination report states that the Veteran's symptoms worsened after his back surgery in 2005 and that he is currently taking Celexa. He reported suicidal thoughts at that time.  He also indicated that he is overwhelmed with depressive feelings.  He feels worthless, lacks motivation, angers easily, and feels emotionally numb.  The Veteran's focus and memory appeared affected.  His depression also causes sleep disturbance.  

Upon a mental status examination, the Veteran appeared depressed with outbursts of crying.  Eye contact was intermittent and avoidant.  His thought content was logical and goal-directed and there was no evidence of delusions, hallucinations, suicidal or homicidal ideations.  The Veteran was able to maintain personal hygiene and activities of daily living.  The Veteran reported problems with his memory, which causes frustration and anger.  The Veteran denied panic symptoms but admitted anxiety and stated that his sleep is disturbed due to his anxiety.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate to severe and assigned a GAF score of 55.  

In a March 2006 addendum to the VA examination, the examiner modified the GAF score to 45-50 based on a review of the claims file and the previous notes.  He stated that the Veteran's depression is severe; it affects memory, concentration, motivation, energy, socialization, sleep, and judgment.   

A June 2006 rating decision increased the Veteran's rating to 50 percent.  The Veteran appealed this decision.  In June 2009, the Board remanded the Veteran's claim for the collection of outstanding records and an updated VA examination.  

As per the June 2009 remand directives, the Veteran underwent a VA examination in February 2010. The Veteran reported that he has been "a little [depressed], but [I've] learned to live with it."  He stated that his experiences psychiatric symptoms daily and that the severity of his symptoms is "the same as it always has been."

The examiner found no impairment of thought processes or communication; no hallucinations and delusions; no inappropriate behavior; no memory loss; no panic attacks; no obsessive or ritualistic behaviors; no impaired impulse control; and no suicidal or homicidal thoughts.  The Veteran's personal hygiene was excellent, he was fully oriented, and his speech was normal.  

Regarding the effect on his employment, the Veteran denied that he experienced symptoms of his depression at work or that he lost time from work due to his depression.  The examiner diagnosed major depressive disorder, continuous recurrent, and moderate in severity of symptoms, and assigned a GAF score of 60.  

The Board finds that at no point does the medical evidence show that the Veteran's depression symptoms approximate the criteria supporting a rating in excess of 50 percent for the reasons explained below. Id.; Mauerhan, supra. The criteria contemplated by the 70 percent rating contemplate symptoms including suicidal ideation, obsessional rituals, impaired speech, near continuous panic or depression, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships. Id.  To date, the record does not show the Veteran having inadequate hygiene, significantly impaired speech, or continuous panic or depression. The Veteran's symptoms primarily manifest as depression, lack of motivation, disturbed sleep, and irritability.  These symptoms are contemplated by the 50 percent rating.

The records show that the Veteran maintains a positive relationship with his wife, and continues to participate in activities he enjoys, such as golf, when his back disorder permits.  The record also contains no evidence of suicidal or homicidal ideations, violence, hallucinations, delusions, or cognitive decline.  The Veteran's GAF scores have ranged from 45 to 60 for moderate to serious symptoms. 

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology.  However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas and a 100 percent rating is warranted when there is a total occupational and social impairment due to symptoms, such as persistent delusions or hallucinations.  The entirety of the Veteran's symptoms did not manifest as occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

A review of VA treatment records and VA examination reports does not reveal that the Veteran experiences gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting others or disorientation to time or place. The Veteran has been noted to be able to maintain minimum hygiene. Additionally, the Veteran has not experienced suicidal or homicidal ideations; obsessional rituals; or speech intermittently illogical, obscure, or irrelevant. Also, while the Board recognizes the Veteran experiences depression, his depression does not rise to the level of near continuous panic or depression and does not interfere with his employment.  Finally, there is no indication in the record that he has experienced memory loss of such severity that the Veteran forgets the names of close relatives, his own occupation, or name. Accordingly, a rating in excess of 50 percent for major depressive disorder is denied.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his depression; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Residuals, stage III malignant melanoma

The Veteran contends that the residuals of his service-connected malignant melanoma warrant a compensable rating.  Because the preponderance of evidence shows that the Veteran's symptoms do not approximate the criteria for a higher rating, particularly with due application of the Schedule, the Veteran's claim is denied.

The Veteran's disability is currently rated under Diagnostic Code 7818, which directs that all malignant skin neoplasms be rated under the appropriate codes for scars and limitation of motion. 38 C.F.R. § 4.118. Therefore, the Board will consider the Veteran's disability under DCs 7801, 7802, 7803, and 7804 for scars and all other potentially applicable diagnostic codes. 

As of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, because the appellant's claim was received before that date, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, this appeal will be considered solely under the criteria effective as of the October 2004 effective date of the zero percent rating.  

Under the rating criteria in effect prior to October 23, 2008, scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating. A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for superficial scars that are painful on examination. This is the maximum evaluation available under this Diagnostic Code.

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), scars may also be rated based on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are shown below:

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue damage.

(3) A superficial scar is one not associated with underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The Veteran's disability involves residuals of a malignant melanoma, status post excision.  In 1997, a malignant melanoma was removed from the Veteran's lower back, which left a horizontal, normal-colored, non-tender, flat scar approximately two inches long. Later, a firm right inguinal lymph node was found to be a metastasis from the prior melanoma. The Veteran underwent a resection of the right groin lymph node in 1997. 

The Veteran underwent a VA examination in May 2004.  The examiner found that the Veteran had no symptoms from the excision in his back, but developed right leg swelling.  

At a July 2005 VA examination, the examiner stated that a complication of his surgery was numbness in the anterior medial aspect of the right thigh which has been present since surgery. The Veteran also reported swelling in the right leg due to lack of his lymphatic drainage, which is improved by use of a compression stocking.  The second surgery resulted in a nine-inch long curvilinear scar indented in places from the right lower abdomen down into the inguinal area.  

The Board remanded the Veteran's claim for an increased rating in June 2009 for a comprehensive VA examination to determine the Veteran's vascular symptoms, scars, and neurological symptoms that are due to his surgeries.  

The Veteran underwent a comprehensive VA examination in February 2010.  The examiner noted that the Veteran had a malignant mole removed from his low back in 1996.  In 1997, the Veteran had a right groin lymph node dissection, followed by a year of interferon treatment.  The Veteran reported permanent numbness in the anterior and lateral leg from the groin distally down to the dorsal foot with occasional swelling and weakness.  The Veteran does not treat with medication and experiences no employment restrictions or restrictions of activities of daily life, due to this disorder.  

Upon physical examination, the Veteran found an 8 by 2.5 depressed 0.2 cm scar, which was non-tender, normal color and fixed.  He also found a 5 x 1 depressed 0.1 cm scar on the right lower extremity and two drainage tube scars of 2 x 0.2, one of which was depressed 0.1 cm.  All scars were fixed, numb, and normal color.  The examiner stated that all scars were non-tender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  

A September 2010 rating decision granted service connection for nerve injury and paresthesia of the right lower extremity as secondary to the residuals of malignant melanoma to the right inguinal node.  However, a March 2011 Statement of the Case (SOC) denied the Veteran's claim for an increased rating based on the scars.                                                                                                                                                                                   

The Board finds that there is no basis for a compensable rating in accordance with the Schedule.  First, there is no indication in the evidence of record that the scarring was unstable.  Second, no limitation of motion has been caused by the scarring. Third, there is no clinical indication that the scarring has resulted in underlying soft tissue damage or that the area of scarring exceeds 6 square inches (39 sq. cm). As such, a compensable rating is not appropriate.

As there is no limitation of function due to the scar, a compensable rating under Diagnostic Code 7805 is not warranted. Likewise, as the scar has not been objectively shown to be tender or painful, a rating under Diagnostic Code 7804 is not warranted.

The Board finds that a compensable evaluation for the Veteran's residuals post excision of a malignant melanoma is not warranted. The evidence does not show that the Veteran has any functional loss due the scars.  Furthermore, there is no medical evidence of record documenting any complaints of, findings of, or diagnosis of any problem due to said scarring or a finding that this scar was large enough that it would warrant a compensable rating on the basis of size alone. 38 C.F.R. § 4.118 (2007). The evidence does not show that the scar disability is deep, or covers an area of at least six square inches (39 sq. cm.), is superficial and unstable, or is painful on examination. Accordingly, a compensable rating is not warranted pursuant to Diagnostic Codes 7802, 7803, or 7804 (as in effect prior to October 23, 2008).

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for the residuals of his malignant melanoma; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.

The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for a compensable rating.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b). 

Extraschedular evaluation

The Board finds no reason for referral to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or interference with employment, to suggest that the Veteran's disorders are not adequately compensated by the regular rating schedule. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).



ORDER

An increased rating for major depressive disorder in excess of 50 percent is denied.

A compensable rating for residuals of a malignant melanoma is denied.  


REMAND

The Veteran contends that his low back disorder warrants a rating in excess of 10 percent from October 1, 2004 through June 21, 2005, and in excess of 20 percent since January 1, 2006.  Additional development is necessary prior to adjudicating this claim.  

The Veteran is rated pursuant to Diagnostic Code (DC) 5237.  38 C.F.R. § 4.71a, DC 5237.  Lumbar strain is rated under the general formula for rating diseases and injuries of the spine (General Rating Formula).  Id. Under the General Rating Formula, the Veteran's spine disorder is rated based on limitation of motion.  However, the Veteran may also be rated under Diagnostic Code 5243, intervertebral disc syndrome, under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating.

Under Diagnostic Code 5243, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.

The Veteran underwent a VA examination in February 2010.  He reported three episodes in the prior years of physician-directed bed rest; however, there is no evidence as to the length or duration of the Veteran's prescribed bed rest.  This information is necessary prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder, specifically as it pertains to physician directed bed rest that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

2. The RO/AMC must then readjudicate the claims of entitlement to increased ratings for his low back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


